El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El 25 de agosto de 1925 el peticionario ingresó en la Pe-nitenciaría Insular a cumplir una sentencia de reclusión per-*800petua impuéstale aquel mismo día por la Corte de Distrito! de Arecibo al ser convicto de un delito de asesinato en pri-J mer grado con atenuantes, y el 27 de octubre siguiente fué sentenciado po.r el mismo tribunal a la pena de diez años de presidio por otro delito de ataque para cometer asesinato. Hace dos años, allá por el 28 de marzo de 1941, la sentencia de reclusión perpetua le fué conmutada a treinta años de presidio. De conformidad con la liquidación practicada por el Jefe de la Penitenciaría,'el peticionario tendrá derecho a. ser excarcelado el 16 de abril de 1945. A los efectos de esa liquidación dicho funcionario partió de la base de
(a) que luego de deducirse de la sentencia de treinta años el término de diez meses y doce días de prisión preven-tiva, dicha sentencia así reducida empezó a contarse desde-que el peticionario ingresó en la Penitenciaría Insular el 25 de agosto de 1925 y no desde la fecha de la conmutación;
(&) que la sentencia por delito de ataque con intención de cometer asesinato y la impuesta por asesinato, que fué conmutada, eran concurrentes;
(c) que siendo concurrentes las sentencias, sólo tenía de-recho el peticionario a una sola deducción del término, por buena conducta, a razón de diez días por cada mes natural; y
(d) que del término de diez meses y-doce días de prisión preventiva no tenía derecho a deducción alguna de conformi-dad con nuestra decisión en el caso de Pérez v. Saldaña, 60 D.P.R. 916.
Sostiene el peticionario que las referidas sentencias que-daron extinguidas desde el 30 de agosto de 1941 y que en tal virtud su detención desde esa fecha es ilegal, razón por la cual radicó ante este tribunal la petición de hábeas corpus que nos ocupa.
El peticionario, al practicar su liquidación, se acredita:
(a) una deducción de diez días por mes natural sobre el término de treinta años como si sobre la prisión preventiva tuviese derecho a deducción, y
*801(&) otra de diez días por mes natural sobre la sentencia de diez años, a pesar de ser concurrentes dichas dos senten-cias.
¡i, Tiene derecho el peticionario a deducción por buena conducta del término de prisión preventiva?
Para contestar correctamente la pregunta propuesta con-viene tener presentes la sección 6362 de los Estatutos Eevi-sados de 1911 y la sección primera de la Ley de 14 de marzo de 1907, a saber:
“Sección 6362. Cuando una persona fuera acusada de un delito cualquiera, y habiéndosele exigido fianza, no pudiere, por motivo de pobreza, conseguir fiadores, por 3o que tuviere que estar bajo custodia aguardando la vista de. su causa, si saliere sentenciada a un término ele prisión, se le descontará ele dicho término el tiempo que hubiere pasado bajo custodia, desde la fecha de su arresto hasta aquella en que se hubiere dictado sentencia definitiva en su causa.”
“Sección 1. A partir del Io. de abril de 1907, todo preso sen-tenciado, o que en adelante se sentenciare, a prisión en la peniten-ciaría, o a prisión con trabajo en las cárceles de distrito de Puerto Pico, que observai’e buena conducta y asiduidad, tendrá derecho a las siguientes rebajas del término ele su sentencia, las cuales se com-putarán desde su admisión a la cárcel o penitenciaría, siempre que ingresare con posterioridad al primero de abril ele 1907:



! ‘ Por una sentencia de diez años o más: 10 días en cada mes.
“Dicha rebaja se hará por el mes natural, y si la sentencia de algún preso contuviere, una fracción de mes, bien al principio o"al fin de dicha sentencia, se le abonará un día por cada cinco días-o parte de los mismos, contenidos en dicha fracción.” (Comp. 1911, See. 2047.)
De conformidad con la sección 6362, a la persona que! ha estado en prisión preventiva y luego es sentenciada a un término de prisión “se le descontará de dicho término -el tiempo que hubiere pasado bajo custodia, desde la fecha-de su arresto hasta aquella en que se hubiere dictado sentencia definitiva en su causa.”
Y volviendo la vista a la sección primera de la Ley i de 14 de marzo de 1907, notaremos que la deducción o rebaja *802se computará, no desde que empezó la prisión preventiva] •sino “desde su admisión a la cárcel o penitenciaría.” Comc| la deducción se computa desde la admisión del sentenciado la cárcel o penitenciaría y no antes, y como a partir de es-momento lo que va a cumplir no es la totalidad de la senten-cia impuéstale sino la que le falte por cumplir una vez acre-ditada la prisión preventiva, es evidente que la deducción] por buena conducta sólo podrá hacerse del término que em-pieza a correr desde que comienza a extinguir la sentencia en la cárcel o penitenciaría, según se trate de un delito misdemeanor o de uno felony. Por lo tanto no puede hacerse! la deducción de la totalidad de la sentencia dictada. Que la: frase “desde su admisión a la cárcel o penitenciaría” no se refiere al momento en que el acusado ingresa en prisión pre-ventiva y sí a aquel en que empieza a cumplir la sentencia definitiva, lo demuestra el hecho de que la preventiva nunca tiene lugar en la penitenciaría, ya que hasta que un preso ha sido sentenciado a pena de presidio no puede bajo nin-guna circunstancia ser ingresado en la penitenciaría.
En el caso de Aderhold v. Ellis, 84 F. (2d) 543, un esta-tuto sustancialmente igual al nuestro fue interpretado en el sentido de que la deducción del término de la sentencia debe computarse a partir del primer día del ingreso en la peni-tenciaría, prisión o cárcel a cumplir la sentencia, y que no debe tomarse en cuenta a los efectos de dicha deducción el tiempo que el acusado hubiere estado en prisión antes de dictarse la sentencia.
Finalmente alega el peticionario que nuestras decisiones en los casos de Hernández v. Saldaña, 60 D.P.R. 308, y Pérez v. Saldaña, supra, son contradictorias y que esa contradic-ción ha producido la consiguiente incertidumbre en los tribunales de distrito. [2] En la hipótesis de que tal contra-dicción exista, no debe producir incertidumbre alguna, pues bien sabido es que cuando dos decisiones del mismo tribunal son contradictorias, la más' reciente revoca a la anterior. *803ero en realidad no existe contradicción entre- uno y otro laso. Si se examinan los hechos de nna y otra decisión, qne ¡s lo que debe hacerse para determinar el ratio decidendi de caso, se observará inmediatamente que una y otra resuelen cuestiones distintas. En el de Hernández v. Saldaña, la iea cuestión a resolver era la siguiente: Hernández, en el o 1935, empezó a cumplir una sentencia de doce años de -residió por escalamiento en primer grado. En 1940, des-pués de haber estado en presidio cinco años, fué puesto en ibertad mediante un recurso de hábeas corpus en el cual se ¡leelaró nula la sentencia original. Algunos- días más tarde ué sentenciado a cumplir ocho años de presidio por el mismo [lelito e inmediatamente empezó a cumplir su sentencia. El efe del presidio le dió crédito por los cinco años que había bstado recluido a virtud de la sentencia anulada, pero consi-derando esos cinco años como si fuesen una prisión preven-iva, es decir, extinguidos antes de empezar a cumplir la entencia, se negó a hacerle la deducción correspondiente a icho término de prisión, por lo que el confinado presentó ecurso de mandamus en la corte de distrito, la que declaró on lugar la demanda. Apelado el caso, este tribunal con-firmó la sentencia de la corte inferior y ordenó que se hi-ciese la deducción del término de cinco años que en cumpli-miento de la sentencia anulada había extinguido- el peticio-nario en la Penitenciaría Insular. Ahora bien, debemos ad-mitir que en el citado caso de Hernández v. Saldaña, supra, se citó con aprobación cierto lenguaje de la corte inferior que no expone correctamente la ley, lenguaje que está en conflicto con lo resuelto posteriormente en el caso de Pérez v. Saldaña, que ratificamos en esta opinión.
Es tan absurda la pretensión del peticionario al -efecto de que debe dársele crédito por buena conducta sobre cada una de las dos sentencias, es decir, la de diez años y la con-mutada, que creemos innecesario discutir esa cuestión.
*804Tanto en su informe oral como en el escrito sostuxj el fiscal que la fecha en que el peticionario tendrá derec a excarcelación será el 29 de mayo de 1950 y no el 16 de abide 1945. Llega a esa conclusión el fiscal porque en su opl nión el término de treinta años a que fué conmutada la sei teneia de reclusión perpetua debe contarse, no desde que en pezó a cumplirse la sentencia de reclusión perpetua, sin| desde la fecha de la conmutación, o sea el 28 de marzo 1941. Sostuvo además que el peticionario no tiene derecbl a deducción por buena conducta por el término de dicha seij teneia, que finalizó el 28 de marzo de 1941.
Si, como hemos visto, aceptando la norma que adoptó jefe de la penitenciaría, que. es más favorable al peticionari] que la propuesta por el fiscal, aun así el peticionario no t-dría derecho a su libertad hasta el 16 de abril de 1945, el evidente que estaríamos resolviendo cuestiones purament académicas si tratásemos de resolver en este recurso la| propuestas por el fiscal. Si el 16 de abril de 1945 el Jefe d< la Penitenciaría participare de la opinión que sustenta fiscal ahora, y se negare a poner en libertad al peticionari' y el peticionario recurriere a los tribunales con tal motivol será entonces el momento oportuno de resolver dichas cues| tiones.

Procede, por lo expuesto, denegar la petición de hábea\ corpus.